DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 11/16/2021.
Applicant’s cancelation of claims 5-6, 13-15, and 18 is acknowledged and require no further examining.  Claims 1-4, 7-12, 16-17, and 19-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the phrase “the second magnetic element is mounted on at least one substantially horizontal wall” renders claim 9 to be non-complying with the written description requirement because the feature appears to be new matter.  Claim 9 is dependent of claim 8, and claim 8 disclose a capping assembly comprising the capping head of claim 1.  Claim 1 discloses the movement of the second magnetic element results in movement of the first magnetic element implying that the first and second magnetic elements magnetically engage each other.  Claim 1 also discloses the partition wall is made of magnetic material so as to define a corresponding suspension 
Regarding claim 10, the phrase “the at least one first magnetic element being carried by the circumferential flange” renders claim 10 to be non-complying with the written description requirement because the feature appears to be new matter.  Claim 10 is indirectly dependent of claim 8, and claim 8 disclose a capping assembly comprising the capping head of claim 1.  Claim 1 discloses the movement of the second magnetic element results in movement of the first magnetic element implying that the first and second magnetic elements magnetically engage each other.  Claim 1 also discloses the partition wall is made of magnetic material so as to define a corresponding suspension member suitable for magnetic interaction with the first magnetic element.  This implies the first magnet element, second magnetic element, and partition wall magnetically engage each other.  On page 10 line 15 through page 11 line 7 of the Specification, the first magnet is disclosed to be situated on rim of the flange and the partition wall is disclosed to magnetically engage a third magnet.  The Specification does not disclose the first magnetic element on the flange while the partition wall .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the phrase “the second magnetic element is mounted on at least one substantially horizontal wall” renders claim 9 vague and indefinite because it is unclear how the partition wall hermetically separates the moving assembly from the gripping assembly.  Claim 9 is dependent of claim 8, and claim 8 disclose a capping assembly comprising the capping head of claim 1.  Claim 1 discloses the movement of the second magnetic element results in movement of the first magnetic element implying that the first and second magnetic elements magnetically engage each other.  Claim 1 also discloses the partition wall is made of magnetic material so as to define a corresponding suspension member suitable for magnetic interaction with the first magnetic element.  It is unclear how the partition wall separates the moving assembly and gripping assembly and magnetically engages the first magnetic element, while the first magnetic element magnetically engages the second magnetic element which is  
Regarding claim 10, the phrase “the at least one first magnetic element being carried by the circumferential flange” renders claim 10 vague and indefinite because it is unclear how the partition wall determines a suspension condition of the ejector member.  Claim 10 is indirectly dependent of claim 8, and claim 8 disclose a capping assembly comprising the capping head of claim 1.  Claim 1 discloses the partition wall is made of magnetic material so as to define a corresponding suspension member suitable for magnetic interaction with the first magnetic element.  It is unclear how the partition wall magnetically interacts with the first magnetic element while the first magnetic element is carried by the circumferential flange.  For examining purposes, if the prior art reference disclose the partition wall is situated between the first magnetic element and the second magnetic element, the prior art reference is interpreted to read on the feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Heudecker (5842322) in view of reference Pfeiffer et al. (8400240).
Regarding claim 1, Heudecker discloses a capping head (1) for the application of caps on containers or bottles, wherein said capping head (1) comprises:
a gripping assembly (6) for gripping a cap, 
wherein said gripping assembly (6) comprises a hollow body (10, 11) longitudinally extending along a vertical axis (18) and internally defining and a receiving and retaining seat (12) for the cap, and
wherein the receiving and retaining seat (12) being delimited at its lower end by an inlet mouth for the introduction of the cap;
a moving assembly (4) located in an operating upper part and connected to the gripping assembly (6) for controlling the translation and/or rotation movements of the gripping assembly (6);
an ejector member (see figure 1 below) housed inside the hollow body (10, 11) of the gripping assembly (6), in such a manner that it is free to axially slide.
(Figure 1 and Column 1 lines 47-50, 61-67, Column 2 lines 1-10) 
However, Heudecker does not disclose the partition wall hermetically separating the moving assembly is from the gripping assembly, the ejector member carries at least one first magnetic element suitable to magnetically interact with at least one second magnetic element having the same polarity placed outside the gripping assembly, and wherein the partition wall is made of magnetic material or of magnetizable material.
[AltContent: textbox (Moving Member / Rod)][AltContent: textbox (Ejector Member)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (Heudecker)]
    PNG
    media_image1.png
    509
    516
    media_image1.png
    Greyscale

Pfeiffer et al. disclose a magnetic arrangement comprising: a first magnet (5) connected to a member (3); and a second magnet (7) connected to a moving member (6), wherein the moving member (6) is separated from the member (3) by a partition wall (9), wherein the second magnet (7) has the same polarity as the first magnet (5), wherein the second magnet (7) is situated away from the first magnet (5) such that a relative approach of the second magnet (7) towards the first magnet (5) results in a translation of the member (3), wherein the partition wall (9) is made of magnetic material or of a magnetizable material so as to define a corresponding suspension member suitable for the magnetic interaction with the first magnet (5) so as to determine a suspension condition of the member (3), and wherein the partition wall (9) also provides an upper end stop for the moving member (6). (Figure 1-2 and Column 5 lines 41-55, Column 6 lines 26-35, 43-52)

When modifying Heudecker in view of Pfeiffer et al., the first magnet is interpreted to be situated above the ejector member, the second magnet is interpreted to be situated below on the moving member, and the partition wall is interpreted to be situated between the ejector member and the moving member.
Regarding claim 2, Heudecker modified by disclose Pfeiffer et al. the second magnet element (Pfeiffer et al. – 7) is comprised in the moving assembly (Heudecker – 4) and is brought in axial translation along the axis (Heudecker – 18), by means of a moving member (Heudecker – see figure 1 above), between a position which is distal from the gripping assembly (Heudecker – 6, 12) and a position which is proximal to the gripping assembly (Heudecker – 6, 12). (Pfeiffer et al. – Column 6 lines 26-35, 43-52)
Regarding claim 3, Heudecker modified by Pfeiffer et al. disclose the moving member (Heudecker – see figure 1 above) is a rod vertically sliding along the axis (Heudecker – 18) and carrying at its lower end the second magnetic element (Pfeiffer et al. – 7). (Heudecker – Figure 1) (Pfeiffer et al. – Figure 1-2)
Regarding claim 4, Heudecker modified by Pfeiffer et al. disclose the at least one first magnetic element (Pfeiffer et al. – 5) is a permanent magnet placed above the 
Regarding claim 11, Heudecker modified by Pfeiffer et al. disclose the at least one first magnetic element (Pfeiffer et al. – 5) is a permanent magnet placed above the ejector member (Heudecker – see figure 1 above) and rigidly connected thereto. (Pfeiffer et al. – Column 5 lines 41-55)
Regarding claim 12, Heudecker modified by Pfeiffer et al. disclose the at least one first magnetic element (Pfeiffer et al. – 5) is a permanent magnet placed above the ejector member (Heudecker – see figure 1 above) and rigidly connected thereto. (Pfeiffer et al. – Column 5 lines 41-55)
Regarding claim 16, Heudecker modified by Pfeiffer et al. disclose the suspension member (Pfeiffer et al. – 9) is at least one inner wall portion of the hollow body (Heudecker – 10, 11). (Pfeiffer et al. – Figure 1, 2)

Claims 7, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Heudecker (5842322) in view of reference Pfeiffer et al. (8400240) as applied to claim 1 above, and further in view of reference Cirio (7377085).
Regarding claim 7, Heudecker modified by Pfeiffer et al. disclose the claimed invention as stated above but do not disclose the ejector member is rigidly connected to a pin transversally engaging with a pair of longitudinal slots.
Cirio disclose a capping head (1) comprising: a gripping assembly (3) with a hollow body (4); and an ejector member (9), wherein the ejector member (9) is 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the capping head of Heudecker by incorporating the pin and slots as taught by Cirio, since such a modification would help ensure the ejector member stays axially aligned with the moving assembly.
When modifying Heudecker in view of Cirio, the slots are interpreted to be situated in the upper portion (Heudecker – 10) of the hollow body (Heudecker – 10, 11) since the that portion of the hollow body completely surrounds the ejector member and does not include the seat.
Regarding claim 17, Heudecker modified by Pfeiffer et al. and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally engaging with a pair of longitudinal slots (Cirio – 12) extending parallel to the axis (Heudecker – 18) and obtained in the side wall of the hollow body (Heudecker – 10, 11).  (Cirio – Column 4 lines 42-52)
Regarding claim 19, Heudecker modified by Pfeiffer et al. and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally engaging with a pair of longitudinal slots (Cirio – 12) extending parallel to the axis (Heudecker – 18) and obtained in the side wall of the hollow body (Heudecker – 10, 11).  (Cirio – Column 4 lines 42-52)
Regarding claim 20, Heudecker modified by Pfeiffer et al. and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 
Regarding claim 21, Heudecker modified by Pfeiffer et al. and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally engaging with a pair of longitudinal slots (Cirio – 12) extending parallel to the axis (Heudecker – 18) and obtained in the side wall of the hollow body (Heudecker – 10, 11).  (Cirio – Column 4 lines 42-52)

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Cirio (7377085) in view of reference Pfeiffer et al. (8400240).
Regarding claim 1, Cirio discloses a capping head (1) for the application of caps on containers or bottles, said capping head comprises:
a gripping assembly (3) for gripping a cap (C), 
wherein said gripping assembly (3) comprises a hollow body (4) longitudinally extending along a vertical axis (2) and internally defining and a receiving and retaining seat (5) for the cap (C), and
wherein the receiving and retaining seat (5) being delimited at its lower end by an inlet mouth (6) for the introduction of the cap (C);
a moving assembly (see figure 3 below) located in an operating upper part and connected to the gripping assembly (3) for controlling the translation and/or rotation movements of the gripping assembly; and

(Figure 2 and Column 3 lines 57-60, Column 3 lines 66-67 through Column 4 lines 1-5, Column 4 lines 32-34, Column 5 lines 18-22) 
[AltContent: textbox (Cirio)][AltContent: textbox (Moving Assembly)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    675
    467
    media_image2.png
    Greyscale

However, Cirio does not disclose a partition wall hermetically separating the moving assembly from the gripping assembly, and the ejector member carries at least one first magnetic element suitable to magnetically interact with at least one second magnetic element having the same polarity placed outside the gripping assembly.
Pfeiffer et al. disclose a magnetic arrangement comprising: a first magnet (5) connected to a member (3); and a second magnet (7) connected to a moving member 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the moving member and the ejector member of Cirio by incorporating the first and second magnets and the partition wall as taught by Pfeiffer et al., since column 7 lines 12-17 of Pfeiffer et al. states such a modification would allow protection of the various elements against environmental influences.
When modifying Cirio in view of Pfeiffer et al., the first magnet is interpreted to be situated on the circumferential flange (10) of the ejector member (9), the second magnet is interpreted to be situated below the pair of walls (13, 14), and partition wall is interpreted to be situated between the ejector member and the pair of walls.
Regarding claim 8, Cirio modified by Pfeiffer et al. disclose a capping assembly (Cirio – Figure 3) comprising: 

at least one capping head (Cirio – 1) for the application of caps (Cirio – C) on container or bottles according to claim 1.
(Cirio – Figure 3 and Column 43-56)
Regarding claim 9, Cirio modified by Pfeiffer et al. disclose the second magnetic element (Pfeiffer et al. – 7) is mounted on to at least one substantially horizontal wall (Cirio – 13, 14) located along a perimeter of the movable support structure, and projects from a lower surface of the at least one wall (Cirio – 13, 14) located along the perimeter of the movable support structure. (Cirio – Figure 2) (Pfeiffer et al. – Figure 1-2 and Column 5 lines 41-55)
Regarding claim 10, Cirio modified by Pfeiffer et al. disclose the ejector member (Cirio – 9) is rigidly connected to a circumferential flange (Cirio – 10) mounted in an axially slidable manner outside the tubular body (Cirio – 4), the at least one first magnetic element (Pfeiffer et al. – 5) being carried by the circumferential flange (Cirio – 10) so as to project from the upper surface of the same flange. (Cirio – Figure 2 and Column 4 lines 42-46) (Lee – Figure 1-2)




Response to Arguments
Applicant’s cancelation of claims 5-6, 13-15, and 18 is acknowledged and require no further examining.  Claims 1-4, 7-12, 16-17, and 19-21 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Heudecker (5842322) modified by reference Lee (8258902), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Pfeiffer et al. (8400240).
Applicant states:
For example, in a crown cork applicator, the plunger/ejector is always in contact with the crown (i.e., cap) since it is responsible for picking up the crown and the holding it against the rim of the neck finish of the glass bottle as the crown is crimped about the neck finish.  See discussion above.  However, in the present invention, the ejector member is require to be suspended above the cap so as not to accidentally eject a cap from a separate gripper assembly that is responsible for holding the cap.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ejector member is required to be suspended above the cap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


For these reasons, it is respectfully submitted that Heudecker would not have suggest to one of ordinary skill in the art to look for a solution to the problem of how to avoid formation of contaminants and instead would have perhaps suggested solutions which might have improved the appreciation by the user of the presence of the contaminants on the capping head and the capability to clean the apparatus.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Pfeiffer et al. disclose that by incorporating a magnetic arrangement the system would allow protection of the various elements against environmental influences.  Heudecker disclosing means for aiding the cleaning the capping head does not inherently teach away from incorporating different means of preventing environmental contaminants entering the capping head.  Therefore, the person of ordinary skill in the art would be motivated to modifying Heudecker in view of Pfeiffer et al..
Applicant states:
Lee is classified in the field of magnetically operated switches with plural magnets. However, in the prior art of capping machines, there is no hint towards the idea of exploiting a magnetic force for causing an ejector to move or be suspended relative to a cap retained in a separate gripping element. Accordingly, one of ordinary skill in the art who was not yet aware of the present invention would have not been led to look into magnetic arrangements used in the electrical field.

In response to applicant's argument that reference Lee (8258902) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Heudecker discloses a system comprising an axially moving element that engages an area that is desired to be maintained in a clean state.  Lee discloses a system comprising an axially moving element that engages an area that is maintained in a clean state.  Therefore, both Heudecker and Lee reasonably pertain to the problem of having an axially moving element that engages an arear that is maintained in a clean state.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Cirio (7377085) modified by reference Lee (8258902), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Pfeiffer et al. (8400240).



Cirio discloses a capping head that would be affected by the drawback that the gripping assembly of the capping head is subject to contamination when the cap ejecting member is actuated.  No isolation of components is provided by Cirio.  Thus, the solution provided by claim 1 of the present invention is not taught, suggested or made obvious by Cirio.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Pfeiffer et al. disclose that by incorporating a magnetic arrangement the system would allow protection of the various elements against environmental influences.  Cirio discloses a system for applying a cap to a container, such as a bottle.  It is known in the art that there is a desire of keeping the area where the capping process is conducted in a clean state in order to prevent contaminants from being seal within the container.  Therefore, the person of ordinary skill in the art would be motivated to modifying Heudecker in view of Pfeiffer et al..



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 24, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731